Citation Nr: 0940790	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-35 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a skin condition.  

3.  Entitlement to service connection for a hiatal hernia.  

4.  Entitlement to service connection for a sinus condition.  

5.  Entitlement to service connection for peripheral 
neuropathy, to include as due to in-service herbicide 
exposure.  

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 2005 and November 2007 
rating decisions of the Des Moines, Iowa, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board recognizes that the February 2005 rating decision 
also denied entitlement to service connection for tinnitus.  
However, an October 2006 rating decision granted service 
connection for tinnitus, effective January 29, 2004, 
assigning a 10 percent disability evaluation.  The Veteran 
has not expressed disagreement with this decision and, 
therefore, the issue is not before the Board.  Further, the 
February 2005 rating decision also denied service connection 
for alcohol abuse, to include as secondary to PTSD.  However, 
the Veteran did not express disagreement with the issue and 
the issue has not been subsequently prepared or certified for 
appellate review.  Therefore, the issue is not before the 
Board at this time.      

The issue of entitlement to service connection for peripheral 
neuropathy and service connection for an acquired psychiatric 
disorder to include PTSD is addressed in the REMAND portion 
of the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.  The Veteran will be 
notified of any further action on his part is required.




FINDINGS OF FACT

1.  There is no evidence of a current sleep disorder nor has 
a sleep disorder been etiologically related to active 
service.  

2.  There is no evidence of a skin condition during active 
service and a skin condition has not been etiologically 
related to active service.  

3.  There is no evidence of a hiatal hernia during active 
service and the hiatal hernia has not been etiologically 
related to active service.  

4.  There is no current evidence of a sinus condition nor has 
a sinus condition been etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active service.                 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  A skin condition was not incurred in or aggravated by 
active service.                    38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  A hiatal hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A.       §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).
4.  A sinus condition was not incurred in or aggravated by 
active service.                    38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi,      18 Vet. App. 
112 (2004).  In this case, the Veteran was provided with VCAA 
notification letters in February 2004 and January 2007, prior 
to the rating decisions on appeal.  Thus, the timing 
requirements of Pelegrini have been satisfied.

In the aforementioned notification letters, the RO informed 
the Veteran of what the evidence must show to establish 
entitlement to service connection.  The RO also explained 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  As such, 
this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board notes that the Veteran was not notified regarding 
the assignment of disability ratings and effective dates 
prior to the initial unfavorable rating decision issued in 
February 2005.  However, he was provided with such 
information by a notification letter dated in March 2006.  
Moreover, the Veteran's claims are being denied and, 
consequently, no disability rating or effective date will be 
assigned.  Therefore, the Veteran is not prejudiced by a 
decision at this time.  

In sum, the Veteran has been provided VCAA notice in 
accordance with                     38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 with respect to nearly all pertinent 
provisions. As such, the Board concludes that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
this regard, the Veteran's service treatment records and 
personnel records are associated with the claims file, as 
well as all relevant VA treatment records.  The claims file 
also contains records from the St. Luke's Regional Center, 
Jackson Recovery Center, Burgess Health Center, and Sergeant 
Bluff Family Medicine Center.  The Board observes that the 
Veteran also identified records from other private health 
care providers.  However, the Veteran was notified in June 
2009 to complete and submit authorization and consent forms 
(21-4142) for each provider.  The Veteran did not submit any 
forms in response to the letter.  As no adequate reply has 
been received from the Veteran, the Board concludes that VA 
has discharged its duty to further assist the Veteran in 
obtaining these outstanding records.  See Wood v. Derwinski, 
1 Vet. App. 190 (1991) (the duty to assist is not a one-way 
street).

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The record shows that the 
Veteran was not afforded VA examinations with respect to his 
claims for service connection for a sleep disorder, a skin 
condition, a sinus condition, and hiatal hernia.  

The Board concludes that examinations are not needed in this 
case because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of past events.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Legal Criteria

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

A.  Sleep Disorder and Sinus Condition

The Veteran has claimed entitlement to service connection for 
a sleep disorder and sinus condition.  In the addendum to his 
application for benefits, he stated that he did not sleep 
well due to intrusive thoughts about the past.  He also 
stated that he had problems with his sinuses and used over-
the-counter medication.  

However, the medical evidence of record does not reflect that 
the Veteran has a diagnosed sleep disorder or sinus 
condition.  Indeed, the VA treatment records show that the 
Veteran, on several occasions, denied any sinus problems.  
See June 2007 VA treatment record, February 2009 VA treatment 
record.  The medical evidence of record also shows that there 
is no currently diagnosed sleep disorder.  The Board notes 
that the existence of a current disability is the cornerstone 
of a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The only evidence of a current sinus condition or sleep 
disorder related to active service are the Veteran's lay 
statements.  The Board notes that the veteran, while entirely 
competent to report his symptoms both current and past, has 
presented no clinical evidence or medical opinion that would 
establish a link between his current symptoms and a 
disability related to active service.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current sinus disability or 
sleep problems to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the Board observes that lay evidence can, in 
some situations, be competent to show etiology.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, given 
the fact that the service treatment records are silent as to 
any complaints of sleep trouble or sinus problems and there 
is no medical evidence of record of a diagnosis of a sleep 
disorder or sinus disability, the Board affords low probative 
value to the Veteran's statements.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for a sleep disorder and 
sinus condition.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.

Skin Condition

The Veteran seeks service connection for a skin condition.  
He contends that he has a skin rash under his arms and 
stomach that breaks out periodically.  The Veteran has also 
reported that he experienced this skin condition since active 
service.  See March 2006 VA treatment record.  

The medical evidence of record shows that the Veteran has a 
current disability.  The VA treatment records reveal that the 
Veteran has voiced complaints regarding a rash spreading and 
the records also show that the Veteran had a trunk rash of 
erythema with itching that had apparently been present "for 
years."  See March 2007 VA treatment record.  

Notwithstanding the Veteran's current complaints, there is no 
competent evidence of any skin condition during the Veteran's 
period of active service.  To the extent that the Veteran 
contends that his current skin condition originated during 
service, the Board finds that his contentions are not 
credible.  In this regard, the Board observes that the 
Veteran's service medical records are negative for any 
treatment, complaint, or diagnosis of a skin condition.  On 
the contrary, his May 1968 separation examination report 
shows that the Veteran's skin was clinically evaluated as 
normal.  Further, in the accompanying report of medical 
history, the Veteran checked no as to having experienced any 
skin disease.  

The Board recognizes the Veteran's contentions that his skin 
condition began during service and continued until the 
present time.  However, the medical evidence of record weighs 
against the continuity of symptomatology.  There is no 
evidence in the Veteran's claims file of continuing 
complaints of skin problems after the Veteran's discharge in 
1968.  In fact, the first medical evidence to address this 
issue is dated in the 2000s.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service that resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003).

The Board finds that the Veteran's reports of a skin 
condition since service are not credible in light of the 
negative clinical findings at separation and the lack of any 
complaints, treatment, or diagnosis of skin problems for more 
than 3 decades after his service discharger.  Furthermore, 
there is no medical evidence of record that relates the 
Veteran's current skin condition to active service.  The only 
evidence linking the Veteran's skin condition to active 
service is the Veteran's personal statements.  As noted 
previously, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, given the fact 
that the service treatment records are silent as to any 
evidence of a skin condition, the first objective evidence of 
a skin condition is not shown until many years after service, 
and there is no medical evidence of record relating a skin 
condition to active service, the Board affords low probative 
value to the Veteran's statements.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a skin condition.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal must be denied.

Hiatal Hernia

The Veteran seeks service connection for a hiatal hernia.  He 
stated that he had his throat scoped in the past and was told 
that he had a hernia.  The Veteran's postservice medical 
records show that he has a current disability.  In 
particular, a February 2005 VA treatment record reveals that 
the Veteran had a small hiatal hernia.  

However, the service treatment records are negative for any 
notation or documentation of a hernia.  The April 1966 
induction examination report shows that the Veteran's abdomen 
and viscera were clinically evaluated as normal.  The Board 
recognizes the Veteran's representative's statement that the 
May 1968 separation examination report shows that the Veteran 
had a scar for an appendectomy that was not noted on the 
induction examination report.  Although the Board 
acknowledges that an appendectomy scar was noted on the 
separation examination report, the report also shows that the 
Veteran's abdomen and viscera (including hernia) were 
clinically evaluated as normal.  In addition, the 
accompanying report of medical history reveals that the 
Veteran denied experiencing any stomach, liver or intestinal 
trouble and also denied experiencing a rupture or hernia. 
 
The Board recognizes the Veteran's contentions that his 
hiatal hernia began during service and continued until the 
present time.  However, the Board finds that the Veteran's 
contentions lack credibility in light of the contemporaneous 
medical evidence of record that weighs against a finding of a 
continuity of symptomatology since service.  As noted above, 
the service treatment records are negative for any notation 
or documentation of a hernia and there is no evidence of 
continuing complaints of a hiatal hernia after the Veteran's 
discharge in 1968.  In fact, the first medical evidence to 
address this issue is dated in the 2000s.  

The lack of any objective evidence of continuing hernia 
complaints, symptoms, or findings for more than 30 years 
between the period of active duty and the medical reports 
dated in the 2000s weighs heavily against the claim.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service that resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Lastly, the Board observes that the only evidence of record 
that relates the Veteran's hiatal hernia to active service is 
the Veteran's own statements.  While the Veteran is competent 
to report the presence of his symptoms, he is not competent 
to attribute the disability to a particular cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As noted 
above, lay evidence can, in some situations, be competent to 
show etiology.  However, as the service treatment records are 
silent as to any documentation of a hernia, the first 
objective evidence regarding the presence of a hernia is not 
shown until more than 30 years after separation from service, 
and there is no medical evidence of record relating the 
hiatal hernia to active service, the Board affords low 
probative value to the Veteran's statements.   

The Board finds that the preponderance of evidence is against 
the Veteran's claim for service connection for a hiatal 
hernia.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See         38 U.S.C.A. § 5107(b).  Consequently, the 
benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for a sleep disorder is 
denied.  

Entitlement to service connection for a skin condition is 
denied.  

Entitlement to service connection for a hiatal hernia is 
denied.  

Entitlement to service connection for a sinus condition is 
denied.  


REMAND

After a thorough review of the claims file, the Board finds 
that the Veteran's claims for entitlement to service 
connection for peripheral neuropathy and acquired psychiatric 
disorder to include PTSD must be remanded for additional 
development.  


Peripheral Neuropathy

The veteran contends that he developed bilateral peripheral 
neuropathy of the as a result of herbicide exposure while 
stationed in Vietnam.  He also asserts that service 
connection is warranted on a direct basis for this 
disability.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Acute and subacute peripheral 
neuropathy shall be service connected if the veteran was 
exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, if 
the disease becomes manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2008).

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the 
Republic of Vietnam from November 1967 to May 1968.  The 
Veteran's diagnosed disability, peripheral neuropathy, is 
classified as one of the enumerated diseases associated with 
Agent Orange exposure under 38 C.F.R. § 3.309(e) (2009).  
While objective medical findings of record do not indicate 
that the veteran suffered from acute and subacute peripheral 
neuropathy within a year after separation from service, the 
regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (1994). 

In view of the foregoing, the Board finds that further 
examination of the Veteran is necessary to determine the 
nature and onset of his peripheral neuropathy.  See 38 C.F.R. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  


Acquired Psychiatric Disorder, to Include PTSD

In an addendum to his application for benefits, the Veteran 
reported that his stressor occurred in April 1967 when he was 
stationed in Vietnam.  He stated that he was mortared and saw 
four of his friends die while on patrol.  The RO sent the 
Veteran a VCAA letter in February 2004 requesting that the 
Veteran complete an enclosed PTSD questionnaire to provide 
details of his alleged stressors as the personnel records did 
not show that the Veteran was stationed in Vietnam in April 
1967.  Although the Veteran returned the questionnaire, he 
did not provide any details regarding his alleged stressors.  
The RO again requested details of the Veteran's stressor in a 
June 2009 VCAA letter.  However, the Veteran did not respond 
to this letter.  

Even so, the Board believes that there are sufficient details 
to warrant an attempt to corroborate the Veteran's alleged 
stressor.  During the February 2006 VA examination, the 
Veteran reported that his stressor occurred in April 1968 
when he was in Vietnam, south of Hue, because he remembered 
that he only had one month left until he was discharged.  He 
stated that he was on the far back corner of his bunker and 
the front of the bunker got blown out.  He explained that he 
saw fellow soldiers die due to a firefight and that he was in 
the 544th transportation company.  The personnel records 
confirm that the Veteran was in Vietnam in April 1968 and 
indeed was discharged from service a month later in May 1968.  
The records also show that the Veteran was stationed with the 
544th transportation company at that time.  The Board finds 
that the alleged stressor regarding the firefight and fellow 
soldiers being killed may be capable of verification due to 
the details provided by the Veteran and his service personnel 
records.  Given the state of the evidence, the Board finds 
that further development is necessary to attempt to verify 
the alleged stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for the purpose of verifying the 
alleged in-service incident in which 
several soldiers in the 544th 
transportation company were killed during 
the period of April 1968.  

2.  If the Veteran's claimed in-service 
stressor is verified, he should be 
afforded an examination by a psychiatrist 
or a psychologist to determine if he has 
an acquired psychiatric disorder, to 
include PTSD, as a result of the verified 
in-service stressor.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

The veteran must be given adequate notice 
of the date and place of any requested 
examination. A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor, must be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the Veteran 
does not meet the criteria for a 
diagnosis.

For each currently manifested acquired 
psychiatric disorder, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
disability was incurred as a result of any 
established event disease during active 
service.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, a review of 
any applicable medical literature, and 
sound medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran should be scheduled for a 
VA neurological examination for an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that his claimed bilateral peripheral 
neuropathy disabilities were incurred as a 
result of any established event, injury, 
or disease during active service, to 
include herbicide exposure.  

The veteran must be given adequate notice 
of the date and place of any requested 
examination. A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, a review of 
any applicable medical literature, and 
sound medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and provided the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


